DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to Amendments filled on 2/26/2021.
Claims 1-20 are pending examination.
Claims 1, 3-7, 12-14, and 17 have been amended. 

Claim Rejections - 35 USC § 112
The Rejection of claims 3-5, 12 and 14 under 35 USC § 112 has been withdrawn due to the amendments to the claims. 

Claim Rejections - 35 USC § 102
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. The Applicant argues that the current independent claims after adding the limitations of “the second ticketed performance being a different ticketed performance” are not disclosed by Gosuin.  The Examiner respectfully disagrees.  Gosuin in par [0027] discloses “A ticket can take many possible forms and include a variety of provisions, which are generally specified by the ticket vendor and/or local applicable laws. In general, a ticket is a license, permit, or contract that conveys, to the ticket holder, one or more rights. For example, without limitation, a ticket might include a right of entry to an event, a right to use a particular seat during the event, and the right to attend an alternative event if the event is cancelled...” The “alternative event” is a different ticketed performance.  It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968))

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8, 9, 11, 12, 15-17, and 20 as best understood is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by US. Pat. Pub. No. 2016/0321568 A1 by Gosuin (hereinafter A).

Regarding claim 1, A teaches a computer-implemented method, comprising (Fig. 1 and abstract):
receiving first data indicative of a first event (par. 0058; the first event being the tickets are sold out), the first event indicating a change in a first parameter of a first ticketed performance (Fig. 5 and par. 0058 -0059; the change parameter is availability of tickets for the event);
receiving second data indicative of a second event (par. 0060 and Fig. 5; the first purchaser declines to attend the event), the second par. 0060; the change is availability of tickets for the event), the second ticketed performance being a different ticketed performance than the first ticketed performance (par. 0027; the right of entry to an alternative event is a different ticketed performance); 
receiving user activity data for a user account, the user activity data indicative of a history of user activity related to one or more ticketed performances (Fig. 5 and par. 0060; the queue manager has user history information of users such as second purchaser being interested in obtaining a reissued ticket); 
determining that the change in the first parameter satisfies a first qualification rule (par. 0060; the qualification rule is that tickets are not available); 
determining that the change in the second parameter satisfies a second qualification rule (par. 0060; the tickets become available after the first purchaser declines to attend); 
determining that the user activity data identifies at least one defined user action related to one or more of the first ticketed performance or the Fig. 5; the user activity data is user’s interest in purchasing a reissue ticket by entering the queue); and
 in response to determining that the change in the first parameter satisfies the first qualification rule (Fig.7; tickets must be unavailable to a purchaser), determining that the change in the second parameter satisfies the second qualification rule (Fig. 7; a purchaser must decline to attend), and determining that the user activity data identifies at least one defined user action related to one or more of the first ticketed performance or the second ticketed performance (Fig. 7; the second user enters a queue for reissue), generating a composite message (Fig. 7C is a display of the message for transferring the ticket) indicative of the first ticketed performance and the second ticketed performance, the composite message providing a description of a reason for delivering the composite message (Fig. 7C; the reason being Ticket Transfer).
Claims 12 and 17 has similar limitations to claim 1.  The rejection raised in claim 1 also apply, mutatis mutandis, to claims 12 and 17. 
	
Regarding claim 2, A teaches the computer-implemented method of claim 1, wherein the first parameter comprises a price of a ticket for the first par. 0095; persons in the secondary venue may receive passes after the event has started either at a discount, or for free “change in price of the ticket”) or a historical average of the price of the ticket for the first ticketed performance, and wherein the second parameter comprises a price of ticket for the second ticketed performance (par. 0095; persons in the secondary venue may receive passes after the event has started either at a discount, or for free “change in price of the ticket”) or a historical average of the price of the ticket for the second ticketed.

Regarding claim 8, A teaches the method of claim 1, further comprising generating output data defining the description of the reason, wherein the description of the reason indicates how the at least one defined user action relates to the first ticketed performance or the second ticketed performance (Fig. 7C; description of the reason is ‘transfer of the ticket; the related action is one purchaser denied to attend the event and another purchaser requested to be on the waitlist queue to obtain a ticket).

Regarding claim 9, A teaches the method of claim 1, further comprising:  determining that a first defined user action of the at least one defined user action has a threshold level of relevancy with at least one of the first event or the second event (par. 0099 and 0108; if the user is willing to pay a higher price, the user may receive priority in the queue and the probability of getting a ticket is higher, thus the user receives a message indicating the probability % of getting a ticket to the event); and
generating output data defining the description, wherein the description conveys the first defined user action (par. 0104 and 0107-0108; notification indicating an availability of a ticket with its possibility % of getting the ticket).

10.    Regarding claim  11, A teach the computer-implemented method of claim 8, wherein generating the composite message further comprises generating a webpage comprising the UI (par. 0077 and Fig. 7A – 7C, exemplary displays).

Claims 15 and 20, have similar limitations to claim 9.  The rejection raised in claim 9 also apply, mutatis mutandis, to claims 15 and 20. 

Regarding claim 16, A teaches the computer-implemented method of claim 12, wherein the determining the first event comprises sending a query representative of the first qualification rule to a database (par. 0040, 0043; ticket status information is stored in database record)  and wherein the determining the second event comprises sending a query representative of the second qualification rule to the database (par. 0061; the queue manager release or cancels tickets and reassigns the revoked tickets with a new ticket and par.0066; the ticket availability is determined by querying the database) , and further wherein the determining the user account comprises sending a query representative of the at least one defined user action to the database (par. 0067; associating a ticket with a purchaser via a purchaser’s account).

Allowable Subject Matter
Claims 3-7, 10, 14, 13, and 18 - 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2004/019603 (Layout process for multimedia messages)
U.S Pat. No. 8,984,066 B2 (generates combined message)
US. Pat Pub. No. 2009/0150498 A1 (combining the plurality of related messages into composite view)
US Pat. Pub. No. 2012/0124146 A1 (multiple messaging channels)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHERA HALIM whose telephone number is (571)272-4003.  The examiner can normally be reached on Mondays and Tuesdays 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





6/7/2021

/SAHERA HALIM/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457